Citation Nr: 0840392	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1950 to 
September 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence fails to show that the veteran's schizophrenia 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  


CONCLUSION OF LAW

Criteria for a rating in excess of 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9205 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated at 50 percent for 
schizophrenia under 38 C.F.R. § 4.130, DC 9205.  In March 
2005, the veteran filed a claim asking that his disability 
status be returned to 100 percent.  It is noted that at one 
point in the 1950s the veteran was rated at 100 percent for 
schizophrenia but this rating was incrementally reduced 
through the decade, and by 1959 the veteran's schizophrenia 
was only rated at 30 percent.  Effective in 1998, the 
veteran's rating for schizophrenia was increased to 50 
percent.  The veteran indicated that he had in the past been 
able to reassume part of his work load, but he stated that 
recent health concerns had seriously diminished his capacity.  
However, the veteran did not assert that it was specifically 
his schizophrenia that precluded him from working.  In April 
2005, he wrote a letter indicating that he had increased 
memory loss, chronic fatigue, digestion difficulty, hernia 
reactions, and prostate problems; and he stated that he had 
been able to avoid schizophrenia and depression with the help 
of his religious faith and church involvement in recent 
months.  However, he stated that his short term memory loss 
had been an impediment to his activities. 

A 50 percent rating is assigned when schizophrenia causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships. 
 
A 70 percent evaluation is assigned when schizophrenia causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

The veteran underwent a VA examination in April 2005.  The 
examiner indicated that the veteran had a number of medical 
problems in addition to his schizophrenia, including GERD, 
benign prostate hypertrophy, arthritis, lumbar disc 
degeneration, and hypertension.  The examiner commented that 
while the veteran had been diagnosed with schizophrenia for 
over 30 years, he was not receiving any current psychiatric 
treatment and he was not on any medication for his 
schizophrenia.  The veteran reported that he was involved in 
a relationship at that time, and he stated that he was active 
in his church, socialized regularly, and tried to be "as 
normal as possible".  It was noted that the veteran had held 
a number of jobs over the years, and had most recently served 
as a bagger in a grocery store several years earlier.  The 
veteran did state that he had difficulty working in a 
structured setting due to the stress he felt.  The veteran 
reported that he spent his time with household chores and 
maintenance, and he was able to care for his own daily needs.

The examiner found that the veteran had not required any 
psychiatric hospitalization since shortly after discharge 
from service in the 1950s, and he had not sought regular 
therapy since the 1960s.  The veteran complained that there 
were periods he lacked energy, was irritable or was 
impatient; and he reported that he frequently had a general 
lack of self-assurance; but no suicide attempts or legal 
problems were noted.

At the examination, the veteran was alert, cooperative, and 
oriented to person, place, and time; he was neatly dressed 
and well-groomed; his thought processes were logical and 
goal-oriented and his speech was coherent and spontaneous.  
The veteran's mood was slightly dysphoric, with a similar 
affect, but he denied any suicidal or homicidal ideation.  
There was no evidence of any thought disorder and no 
inappropriate behavior was noted.  The veteran's recent and 
remote memory appeared to be generally intact as the veteran 
was able to cite specific details and dates in his history, 
and his insight and judgment were adequate.  No sleep 
problems were reported.  The examiner diagnosed the veteran 
with schizophrenia and assigned a Global Assessment of 
Functioning (GAF) score of 60.

A rating between 51 and 60 is assigned when an individual 
presents either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  It is noted that a score of 60 approaches mild 
symptomatology.

The veteran disagreed with the denial of his claim, 
indicating that his physical and mental capacity was 
deteriorating.  The veteran asserted that when he reported 
that he had a relationship and socialized it did not give a 
full picture of his mental/emotional condition; as he had 
tried to maintain as normal a lifestyle as he could, but was 
now dealing with certain things that were brought about by 
his ex-wife (who he reported had prevented him from freely 
visiting his two daughters).  The veteran also advanced a 
financially based argument, indicating that he could not keep 
up with his bills on his current level of income.  

Unfortunately, while the Board is sympathetic to the 
veteran's situation, the increase in cost of living and such 
items as water and insurance is not relevant to the 
evaluation of a psychiatric disability.  It is noted however 
that the veteran was very specific in his recounting of 
financial matters, giving the specific amount of each monthly 
bill, reflective of intact intellectual skills.  

In a September 2005 treatment record it was noted that the 
veteran did not need assistance, bathing, dressing, or 
eating; he had not been physically or verbally abusive; and 
he had not resisted care.  The veteran denied any 
hallucinations or delusions.  In October 2005, the veteran 
wrote a letter indicating that he was visiting his daughters.

The veteran is currently rated at 50 percent for his 
schizophrenia in recognition of the impairment it causes in 
his life.  However, he has not received any psychiatric 
treatment for his condition in several decades, and he is not 
currently taking any psychiatric medication.

The veteran has sent in several letters throughout the course 
of his appeal arguing that he is struggling.  However, his 
arguments are entirely based either on physical symptoms, 
such as urinary track problems, that are unrelated to 
schizophrenia, or on financial duress.  His arguments do not 
assert that his psychiatric symptoms have worsened.

At his VA examination, it was noted that the veteran was 
involved in a relationship, he was active in his church, and 
he socialized regularly.  While the veteran complained that 
the interview was short in duration, there is no indication 
that it was incomplete, or that it omitted any critical areas 
that are necessary for evaluating a psychiatric disability.  
The veteran also complains that just because he goes to 
church, does not mean that he can fully partake in its 
activities.  While this may be the case, the veteran is 
currently assigned a 50 percent rating for his schizophrenia 
in recognition of the fact the disease limits him in some 
ways.  

What the findings of the VA examination do show though is 
that the veteran's psychiatric symptomatology is not of the 
severity to warrant a 70 percent rating.  The veteran has not 
had any suicidal ideation or obsessional rituals during the 
course of his appeal.  His speech has been normal, and the 
veteran has submitted several hand-written letters which are 
clear and well-reasoned.  There is no evidence that the 
veteran has had a problem with impulse control, as he is 
always pleasant and cooperative at his VA medical 
appointments.  Also, the examiner found no evidence of 
inappropriate behavior and the veteran's insight and judgment 
were adequate.  It is also clear that the veteran is able to 
establish and maintain relationships.  He regularly attends 
church, and he reports socializing.  Additionally, the 
veteran was noted to be dating a woman at the time of his VA 
examination, and in a subsequent letter, the veteran reported 
that he was off visiting with his daughters.

As such, it cannot be said that the veteran's schizophrenia 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.

Accordingly, the criteria for a rating in excess of 50 
percent for schizophrenia have not been met, and the 
veteran's claim is therefore denied

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by a March 2005 
letter, which informed the veteran of all the elements 
required by the Pelegrini II Court as stated above. 

While the veteran was not specifically provided with the 
rating criteria in a letter, he was provided with the 
appropriate diagnostic codes in the May 2006 statement of the 
case.  As such, it is clear that a reasonable person would be 
on notice as to what was required to substantiate his claim.  
Additionally, in May 2006 the veteran was sent a letter 
asking him to explain the impact his disabilities had on his 
daily life and employment, and the veteran responded in his 
substantive appeal by making an argument based on his 
financial situation and work history.  The letter also 
explained how disability ratings and effective dates were 
calculated, and the veteran is also represented in his 
appeal.  As such, to the extent the veteran was not notified 
of all the Vazquez requirements in advance of decision, he 
was not harmed by any such omission as a reasonable person 
would have acquired knowledge of what is needed to prove a 
claim such as the veteran's based on the information of 
record.  Therefore, there is no prejudice to the veteran in 
adjudicating his claim at this time.

VA treatment records have been obtained, and the veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  

In a November 2008 letter, the veteran's representative 
argued that the veteran's VA examination had become too old 
and he requested a new examination.  However, there is no 
evidence that the veteran's psychiatric condition changed 
since his examination.  The veteran has complained about 
physical problems and financial problems, but he has not 
alleged any increase in psychiatric symptomatology.  
Similarly, the veteran has not sought any psychiatric 
treatment on an outpatient basis, and VA treatment records 
addressing physical problems do not describe any increase in 
psychiatric symptomatology.  As such, a new examination is 
not warranted.






ORDER

A rating in excess of 50 percent for schizophrenia is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


